     Case 3:20-cr-00048-DJH Document 1 Filed 06/17/20 Page 1 of 5 PageID #: 1

                                                                                    Fl LED
                                                                              VANESSA L. ARMSTRONG, CLERK

                            UNITED STATES DISTRICT COURT                            JUN   1 7 2020
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE                             U.S. DISTRICT COURT
                                                                             WESTN. DIST. KENTUCKY

UNITED STATES OF AMERICA

                                                            INDICTMENT
V.
                                                     NO.        ~a
                                                            0 o-cr-!-18 ~
                                                             18 U.S.C. § 1467
                                                                                    wH
JIMMY KWIZERA                                                18 U.S.C. § 1470
                                                             18 U.S .C. § 2422(b)
                                                             18 U.S.C. § 2428


The Grand Jury charges:

                                           COUNTl
                            (Attempted online enticement of a minor)

        On or about August 29, 2019, in the Western District of Kentucky, Hardin County,

Kentucky, the defendant, JIMMY KWIZERA, using a facility and means of interstate commerce,

did knowingly attempt to persuade, induce, and entice an individual, who had not attained the age

of eighteen years, to engage in sexual activity for which a person may be charged with a criminal

offense.

        In violation of Title 18, United States Code, Section 2422(b).



The Grand Jury further charges:

                                           COUNT2
                        (Attempted transfer of obscene matter to a minor)

        On or about August 29, 2019, in the Western District of Kentucky, Hardin County,

Kentucky, the defendant, JIMMY KWIZERA, using a facility and means of interstate commerce,

did knowingly attempt to transfer obscene matter, specifically, a picture of his naked penis, to
  Case 3:20-cr-00048-DJH Document 1 Filed 06/17/20 Page 2 of 5 PageID #: 2




another individual who had not attained the age of 16 years, knowing that such other individual

had not attained the age of 16 years.

       In violation of Title 18, United States Code, Section 1470.



                                        NOTICE OF FORFEITURE

       As a result of committing the offenses set out in Counts 1 and 2 of this Indictment, the

defendant, JIMMY KWIZERA, shall forfeit to the United States, pursuant to 18 U.S.C. §§ 1467

and 2428, all of the right, title, and interests in any property, real or personal, used or intended to

be used to commit or to promote the commission of such offense.

                                               A TRUE BILL.



                                               FOREPERSON



RUSSELL M. COLEMAN
                                  '
UNITED STATES ATTORNEY

RMC:JEL:200312




                                                  2
                Case 3:20-cr-00048-DJH Document 1 Filed 06/17/20 Page 3 of 5 PageID #: 3


UNITED STATES OF AMERICA v. JIMMY KWIZERA

                                                              PENALTIES

Count I:         NL IO yrs./NM Life/$250,000/both/NL 5 yrs./NM Life Supervised Release
          *mandatory $5,000 assessment if the defendant is non-indigent (18 U.S.C. § 3014- eff. 5/29/2015)
Count 2:         NM 10 yrs./$250,000/both/NL 5 yrs./NM Life Supervised Release
Forfeiture

                                                                 N OTICE

ANY PERSON CONVICTED OF AN OFFENSE AGAINST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FI ES, RESTITUTION & COSTS.


SPECIAL ASSESSMENTS

18 U.S.C. § 3013 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
November 11 , 1984, as follows:

Misdemeanor:      $ 25 per count/individual                        Felony:   $100 per count/individual
                  $125 per count/other                                        $400 per count/other




In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless the court issues an
order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's Office with a
current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of court. 18 U.S.C. §
357 1, 3572, 3611 , 3612

Failure to pay fine as ordered may subject you to the following:

           I.   INTEREST and PE AL TIES as applicable by law according to last date of offense.

                    For offenses occurring after December 12, 1987:

                    No INTEREST will accrue on fines under $2,500.00.

                    INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at the time
                    of sentencing. This rate changes monthly. Interest accrues from the first business day following the
                    two week period after the date a fine is imposed.

                    PENALTIES of:

                    10% of fine balance if payment more than 30 days late.

                    15% of fine balance if payment more than 90 days late.

           2.       Recordation of a LIEN shall have the same force and effect as a tax lien.

           3.       Continuous GARNISHMENT may apply until your fine is paid.

           18 U.S.C. §§ 3612, 3613

                    Jf you WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIO AL FINE of not
                    more than the greater of$10,000 or twice the unpaid balance of the fine; or IMPRISONMENT for not
                    more than l year or both. 18 U.S.C. § 3615
              Case 3:20-cr-00048-DJH Document 1 Filed 06/17/20 Page 4 of 5 PageID #: 4

RESTITUTION

If you are convicted of an offense under Title 18, U.S.C., or under certain air piracy offenses, you may also be ordered to make restitution to
any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL


If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

         1.        That you deposit the entire fine amount (or the amount due under an installment schedule during the
                   time of your appeal) in an escrow account with the U.S . District Court Clerk, or

         2.        Give bond for payment thereof.

         18 U.S .C. § 3572(g)


PAYMENTS

If you are ordered to make payments to the U.S . District Court Clerk's Office, certified checks or money orders should be made payable to
the Clerk, U.S. District Court and delivered to the appropriate division office listed below:

                   LOUISVILLE:                  Clerk, U.S. District Court
                                                I 06 Gene Snyder U.S . Courthouse
                                                601 West Broadway
                                                Louisville, KY 40202
                                                502/625-3500

                   BOWLING GREEN:               Clerk, U.S. District Court
                                                120 Federal Building
                                                241 East Main Street
                                                Bowling Green, KY 42101
                                                270/393-2500

                   OWENSBORO:                   Clerk, U.S. District Court
                                                126 Federal Building
                                                423 Frederica
                                                Owensboro, KY 42301
                                                270/689-4400

                   PADUCAH:                     Clerk, U.S. District Court
                                                127 Federal Building
                                                50 I Broadway
                                                Paducah, KY 42001
                                                270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
Case 3:20-cr-00048-DJH Document 1 Filed 06/17/20 Page 5 of 5 PageID #: 5
            FORMDBD-34
            JUN.85


             No.



            UNITED STATES DISTRICT COURT
                               Western District of Kentucky
                                      At Louisville



                      THE UNITED STATES OF AMERICA
                                               vs.



                                  JIMMY KWIZERA


                                      INDICTMENT

                                         COUNT 1
                           Attempted online enticement of a minor
                                    18 U. S.C. §2242(b)

                                        COUNT2
                      Attempted transfer of obscene matter to a minor
                                     18 U. S.C. §1470

                                      FORFEITURE


            A true bill.




                             EI CEO
                       VANESSA L. ARMSTRONG, CLERK
            Filed in open court this 17th day ofJune, 2020.
                            JUN   1 7 LULU
                        U.S. OISTRIC I COOR I                 Clerk
                      ¥/EST'~t 01ST. l(BfFUOIW
            Bail, $
